United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF THE TREASURY,
FINANCIAL MANAGEMENT SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-299
Issued: March 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 21, 2014 appellant filed a timely appeal from the October 29, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s back condition is causally related to her work duties.
FACTUAL HISTORY
On May 30, 2013 appellant, a 43-year-old workflow facilitator, filed an occupational
disease claim alleging that her back condition was a result of her federal employment. She

1

5 U.S.C. § 8101 et seq.

explained that she worked in a laborer environment that required strenuous tasks over a long
period of time, including lifting, bending, twisting, and pushing.
Appellant came under the care of health care providers at Philadelphia Veterans
Administration (VA) Medical Center, primarily from Dr. Francis Lopez, a Board-certified
physiatrist. Progress notes from May and June 2011 showed that she presented with
exacerbation of her left lower extremity sciatica. Appellant had two exacerbations of her low
back pain in May. She was diagnosed with left lower extremity sciatica, left inferior paraspinal
muscle strain, and acute radiculopathy. Appellant was prescribed light duty at work.
Appellant was involved in a motor vehicle accident on June 30, 2012 and began seeing
Dr. Peter A. D’Angelo, a chiropractor. After reviewing her complaints, history, and initial
physical examination on July 2, 2012, Dr. D’Angelo diagnosed cervical spine sprain/strain,
thoracic spine sprain/strain; lumbosacral spine sprain/strain; left shoulder sprain/strain, and
headaches. He indicated that appellant’s injuries were consistent with the accident on
June 30, 2012.
In a discharge summary dated December 5, 2012, Dr. D’Angelo found that appellant was
left with residuals in the cervical, thoracic, lumbosacral spine, and left shoulder as a result of the
injuries she sustained in the accident that occurred on June 30, 2012. As appellant had reached a
treatment plateau and no further progress was expected, he released her from care and referred
her to pain management.
On August 22, 2013 Dr. D’Angelo reviewed a description of appellant’s work activities,
which were of a labor-intensive nature. He indicated that appellant experienced increased bodily
stress especially from 2007 through 2011. It was Dr. D’Angelo’s opinion that appellant’s
condition was caused by the performance of her job duties during her course of work.
OWCP denied appellant’s injury claim on August 28, 2013. It found that her claim was
untimely filed. An OWCP hearing representative found that the claim was in fact timely. She
found that the record established the physical duties appellant performed as a workflow
facilitator. The hearing representative further found, however, that the medical opinion evidence
did not establish how any of the diagnosed conditions were caused by appellant’s employment.
She explained that Dr. D’Angelo’s opinion could not be used to establish any of the diagnosed
conditions, let alone their relationship to work.
Appellant submitted the May 21, 2014 report of Dr. Jeremy D. Close, a Board-certified
family physician, who noted a history of repetitive motion at appellant’s work. Her symptoms
started in 2007 and significantly increased in 2011, which she related to a herniated disc.
Dr. Close examined appellant and diagnosed chronic low back pain, lumbar degenerative disc
disease with intermittent radiculopathy, probably right knee degenerative joint disease, and
probably left knee degenerative disc disease. He noted: “She does report that the low back
issues were exacerbated by the repetitive nature of her work, which is of course possible.”
In a decision dated October 29, 2014, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident, or
exposure occurring at the time, place, and in the manner alleged. He or she must also establish
that such event, incident, or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
The term “physician” includes chiropractors only to the extent that their reimbursable
services are limited to treatment consisting of manual manipulation of the spine to correct a
subluxation as demonstrated by x-ray to exist, and subject to regulation by the Secretary of Labor.8
Thus, without a diagnosis of subluxation from x-ray, a chiropractor is not a “physician” under
FECA, and his or her opinion on causal relationship does not constitute competent medical
evidence.9
ANALYSIS
OWCP accepts the duties appellant performed as a workflow facilitator. Appellant has,
therefore, met her burden to establish that she experienced a specific event, incident, or exposure
occurring at the time, place, and in the manner alleged. The question that remains is whether the
physical demands of her position caused or contributed to her back condition.
Appellant received medical attention in 2011 at the Philadelphia VA Medical Center, but
none of the progress notes from that period attributed her left lower extremity sciatica or left
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

Morris Scanlon, 11 ECAB 384, 385 (1960).

7

William E. Enright, 31 ECAB 426, 430 (1980).

8

See 20 C.F.R. § 10.400(e) (defining reimbursable chiropractic services).

9

See generally Theresa K. McKenna, 30 ECAB 702 (1979).

3

inferior paraspinal muscle strain to her federal employment. She did not give her health care
providers a history of employment injury, and none of the physicians, including the primary care
giver Dr. Lopez, offered an opinion connecting the diagnosed medical conditions to her federal
employment. Because this evidence does not address the issue of causal relationship, it has no
value in establishing appellant’s occupational disease claim.
The reports from Dr. D’Angelo, the chiropractor, also have no value because he did not
diagnose a subluxation as demonstrated by x-ray to exist. He therefore cannot be considered a
“physician” under FECA, and any opinion he may provide on causal relationship does not
constitute competent medical evidence.10
Dr. Close, the family physician, noted that it was appellant’s opinion that her low back
issues were exacerbated by the repetitive nature of her work. It was his opinion that this was, of
course, possible. Although the medical opinion of a physician supporting causal relationship does
not have to reduce the cause or etiology of a disease or condition to an absolute medical certainty,
neither can such opinion be speculative or equivocal.11 As noted earlier, appellant’s burden
includes the submission of a physician’s opinion on causal relationship that is of reasonable
medical certainty. The Board finds that Dr. Close’s opinion on the possibility of a work-related
exacerbation is speculative and of little probative value.12
There is no medical opinion of probative value to support that the duties of appellant’s
position as a workflow facilitator caused or contributed to her back condition. Accordingly, the
Board finds that she has not met her burden to establish the critical element of causal
relationship. The Board will, therefore, affirm OWCP’s October 29, 2014 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her back condition
is causally related to her work duties.

10

Id.

11

Philip J. Deroo, 39 ECAB 1294 (1988).

12

See Jennifer Beville, 33 ECAB 1970 (1982) (statement of a Board-certified internist that the employee’s
complaints “could have been” related to her work injury was speculative and of limited probative value).

4

ORDER
IT IS HEREBY ORDERED THAT the October 29, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

